Case 2:18-cv-12391-BAF-MKM ECF No. 16 filed 10/03/18          PageID.155    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

SANDUSKY WELLNESS CENTER,                 )
LLC, an Ohio limited liability            )
company, individually and as the          )    Civil Action No. 2:18-CV-12391
representative of a class of similarly-   )
situated persons,                         )    Honorable Bernard A. Friedman
                                          )
                    Plaintiff,            )    Magistrate Judge Mona K. Majzoub
             v.                           )
                                          )    CLASS ACTION
REGIONAL MEDICAL IMAGING,                 )
P.C., a Michigan professional             )
corporation,                              )
                    Defendant.            )


                    STIPULATED ORDER OF DISMISSAL

      Upon the below stipulation of the parties pursuant to Fed. R. Civ. Proc.

41(a)(1)(A)(ii), IT IS HEREBY ORDERED that this action is dismissed with

prejudice as to Plaintiff’s individual claims, class allegations without prejudice,

each side to bear its own costs and attorney fees.

IT IS SO ORDERED.


                                          s/Bernard A. Friedman
Dated: October 3, 2018                    BERNARD A. FRIEDMAN
Detroit, Michigan                         SENIOR UNITED STATES DISTRICT JUDGE
Case 2:18-cv-12391-BAF-MKM ECF No. 16 filed 10/03/18     PageID.156    Page 2 of 2



SO STIPULATED:

/s/ Fred K. Herrmann                     /s/ Ryan M. Kelly
    Fred K. Herrmann (P49519)                Ryan M. Kelly
KERR, RUSSELL AND WEBER, PLC             ANDERSON + WANCA
500 Woodward Avenue                      3701 Algonquin Road, Suite 500
Suite 2500                               Rolling Meadows, IL 60008
Detroit, Michigan 48226                  Telephone: (847) 368-1500
(313) 961-0200                           rkelly@andersonwanca.com
(313) 961-0388 (fax)
fherrmann@kerr-russell.com               Attorneys for Plaintiff Sandusky
                                         Wellness Center, LLC
Attorneys for Defendant
Regional Medical Imaging, P.C.




                                     2
